DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Information Disclosure Statement
The information disclosure statement filed 1/28/2020 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because the patent document corresponding to the listed patent number was not found. The correct patent number appears to be US 5,882,338.  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

Specification
The disclosure is objected to because of the following informalities:
The status of U.S. Patent Application 15/652,882 needs to be updated to include U.S. Patent No. 10,532,154 in paragraph 0001.Appropriate correction is required.

Claim Objections
Claims 1-20 are objected to because of the following informalities:  
Regarding claim 1, line 16, the limitation “fluid” appears to be amended to recite “the fluid” in order to refer to “fluid” recited in line 6.



Regarding claim 2, line 1, the limitation “at least one attribute” appears to be amended to recite “the at least one attribute” in order to refer to “at least one attribute” recited in claim 1, line 9.

Regarding claim 4, line 2, the limitation “fluid is passing” should read “the fluid is passing” in order to refer to refer to “fluid” recited in claim 1, line 6.

Regarding claims 7 and 8, line 1, the limitation “changing a level of flow restriction of fluid” appears to be amended to recite “the changing the level of flow restriction of the fluid” in order to refer to “changing a level of flow restriction of fluid” in claim 1, lines 15-16.

Regarding claim 7, lines 2-3, the limitation “all fluid” appears to be amended to recite “all of the fluid” in order to refer to “fluid” recited in claim 1, line 6.

Regarding claim 8, line 3, the limitation “fluid” appears to be amended to recite “the fluid” in order to refer to “fluid” recited in claim 1, line 6.

Regarding claim 17, line 3, the limitation “a composition of fluid” appears to be amended to recite “a composition of the fluid” in order to refer to “fluid” recited in claim 1, line 6.



Regarding claim 17, line 4, the limitation “fluid” appears to be amended to recite “the fluid” in order to refer to “fluid” recited in claim 1, line 6.

Regarding claim 20, line 12, the limitation “fluid” appears to be amended to recite “the fluid” in order to refer to “fluid” recited in line 7.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 15, the limitation “a communications network that stores the secondary data set” renders the claim indefinite because it is unclear if “a remote data source” or “a communications network” stores the secondary data set. According to paragraph 0011, lines 7-8) of the original disclosure, the secondary data set is stored in a remote data source. Therefore, for examination purposes, examiner construes that the secondary data set is stored in a remote data source.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1, 3-9, 19 and 20 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Holst et al. (US 6,497,680 B1).
Regarding claim 1, Holst teaches a system (figure 1) comprising: 
a fluid port (see "fluid port" in figure 1 below) comprising: 
a fluid channel (fluid channel extending from proximal end 16 to the element 30); 
a fluid inlet (inlet of the fluid channel at proximal end 16) at a first end 16 of the fluid channel (fluid channel extending from proximal end 16 to the element 30) configured to couple to an outlet of a manually administrable fluid source 12, 14; 
a fluid outlet (outlet of the fluid channel at element 30) at a second end (portion near element 30) of the fluid channel (fluid channel extending from proximal end 16 to the element 30) configured to deliver fluid from the manually administrable fluid source 12, 14 to a fluid pathway (fluid channel extending from element 30 to the patient 40) that provides fluid to a patient 40; 
at least one sensor 22, 24, 34, 36 to characterize at least one attribute of the fluid (column 6, lines 63-67; column 7, lines 1-3, 57-62) from the manually administrable fluid source 12, 14; 
a flow controller 17 in communication with the at least one sensor 22, 24, 34, 36 that generates at least one flow modification signal in response to the characterized at 
and a flow control valve 32 in communication with the flow controller 17 and positioned along the fluid pathway (fluid channel extending from element 30 to the patient 40) at a location separate and distinct from the fluid port (see "fluid port" in figure 1 below), the flow control valve 32 changing a level of flow restriction (figures 3-4, column 15, lines  26-28, 44-45) of fluid from the manually administrable fluid source 12, 14 passing therethrough in response to receiving the at least one flow modification signal (column 7, lines 50-62).
 

    PNG
    media_image1.png
    719
    570
    media_image1.png
    Greyscale



Regarding claim 5 and 6, Holst teaches the at least one sensor 22, 24 is integral or coupled to the fluid port (see "fluid port" in figure 1 above) or is separate and distinct from the fluid port (see “fluid port” in figure 1 above).

Regarding claims 7 and 8, Holst teaches changing a level of flow restriction of fluid from the manually administrable fluid source 12, 14 (figure 1) passing through the flow control valve 32 comprises stopping all fluid from passing through the flow control valve 32 (column 7, lines 40-43; column 10, lines 41-46) or adjusting a current flow rate of fluid passing through the flow control valve to a higher or lower flow rate (column 12, lines 46-67; column 13, lines 1-8).

Regarding claim 9, Holst teaches the flow controller 17 comprises or is in communication with a rules engine, the rules engine using a plurality of rules to determine whether the at least one attribute matches the at least one condition specified by the at least one rule (column 7, lines 50-62, 66-67, column 8, lines 1-6, column 10, lines 15-43).



Regarding claim 20, Holst teaches a method comprising: 
receiving data (column 6, lines 63-67; column 7, lines 1-3, 57-62) generated by at least one sensor 22, 24, 34, 36 (figure 1) of a fluid port (see "fluid port" in figure 1 above) characterizing at least one attribute of fluid within a manually administrable fluid source 12, 14, the fluid port (see "fluid port" in figure 1 above) comprising: 
a fluid channel (fluid channel extending from proximal end 16 to the element 30), 
a fluid inlet (inlet of the fluid channel at proximal end 16) at a first end 16 of the fluid channel (fluid channel extending from proximal end 16 to element 30) configured to couple to an outlet (outlet of the fluid channel at element 30) of the manually administrable fluid source 12, 14, and a fluid outlet (outlet of the fluid channel at element 30) at a second end (portion near element 30) of the fluid channel (fluid channel extending from proximal end 16 to the element 30) configured to deliver fluid (fluid inside the fluid source 12, 14) from the manually administrable fluid source 12, 14 to a fluid pathway (fluid channel extending from element 30 to the patient 40) that provides fluid to a patient 40, 
and the at least one sensor 22, 24, 34, 36; determining that the at least one attribute in the received data matches at least one condition specified by at least one rule (column 7, lines 50-62); 
and generating at least one flow modification signal, which when received by a flow control valve, causes the flow control valve 32 to change a level of fluid flow restriction (figures 3-4, column 15, lines 26-28, 44-45) being applied to fluid passing through the flow control valve 32.

Claim 1 is rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Krishnamoorthy et al. (US 2009/0069743 A1).
Regarding claim 1, Krishnamoorthy teaches a system (figure 1) comprising: a fluid port (portion of tubing 12 connecting from fluid source 11 to the inlet of the infusion pump 15) comprising: 
a fluid channel 12, a fluid inlet (portion of tubing 12 communicating with the source 11) at a first end (portion of the tubing closest to the source) of the fluid channel 12, configured to couple to an outlet of a manually administrable fluid source 11; and
a fluid outlet (portion of tubing communicating with infusion pump) at a second end (portion of the tubing closest to the infusion pump 15) of the fluid channel 12 configured to deliver fluid from the manually administrable fluid source to a fluid pathway (inlet of the infusion pump 15 to the patient) that provides fluid to a patient;
at least one sensor (paragraph 0064, lines 1-5) to characterize at least one attribute of the fluid from the manually administrable fluid source.
a flow controller 14, in communication with the at least one sensor (paragraph 0064, lines 1-5) that generates at least one flow modification signal (paragraph 0064, lines 5-22) in response to the characterized at least one attribute matching at least one condition specified by at least one rule; and
a flow control valve 15 (insulin pump serves the purpose of the valve) in communication with the flow controller 14 and positioned along the fluid pathway (inlet of the infusion pump 15 to the patient) at a location separate and distinct from the fluid port (portion of the tubing 12 connecting from the fluid source 11 to the inlet of the infusion pump 15), the flow control valve 15 changing (paragraph 0064, lines 5-22) a level of flow restriction of fluid from the manually administrable fluid source passing therethrough in response to receiving the at least one flow modification signal.

The recitation “characterize at least one attribute of the fluid from the manually administrable fluid source” is also considered as the functional language. Krishnamoorthy et al. (US 2009/0069743 A1) discloses all the structural components of a fluid delivery system, which are read on those of the instant invention. Therefore, the Krishnamoorthy et al. (US 2009/0069743 A1) is capable of performing the same desired functions as the instant invention having been claimed in claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 10 and 11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Holst et al. (US 6,497,680 B1) and in view of Krishnamoorthy et al. (US 2009/0069743 A1).

However, Krishnamoorthy teaches the flow controller 222 (figure 10) polls at least one remote data source 306 (figure 13; paragraphs 0110, 0111) to obtain at least a portion of the rules and wherein the rules engine (paragraphs 0107, 0111), when applying the rules, uses (i) the at least one attribute and (ii) flow control input data selected from a group consisting of: fluid information, patient-specific information, medical order information, clinical guideline information, environmental factors, flow control valve status, and historical information for the purpose of performing appropriate action to protect the patient's life (paragraph 0111).
It would have been prima facie obvious to one of ordinary skill in the art, at the time the invention was made, to have modified the flow controller of Holst to incorporate the flow controller polling at least one remote data source to obtain at least a portion of the rules and wherein the rules engine when applying the rules, uses (i) the at least one attribute and (ii) flow control input data selected from a group consisting of: fluid information, patient-specific information, medical order information, clinical guideline information, environmental factors, flow control valve status, and historical information as taught by Krishnamoorthy for the purpose of performing appropriate action to protect the patient's life (paragraph 0111).

s 2 and 12-18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Holst et al. (US 6,497,680 B1) and in view of Hutchinson et al. (US 2006/0287887 A1).
Regarding claim 2, Holst discloses the claimed invention substantially as claimed, as set forth above in claim 1. Holst is silent regarding wherein the at least on sensor characterizes at least one attribute of the fluid when the manually administrable fluid source is being coupled to the fluid inlet.
However, Hutchinson teaches a design of a fluid injection system (figure 3) comprising wherein the at least on sensor 350 characterizes at least one attribute (paragraph 0027, lines 1-11) of the fluid when the manually administrable fluid source is being coupled to the fluid inlet for the purpose of identifying the drug to determine the drug delivery in appropriate amounts (paragraph 0027) and minimizing the adverse drug events (paragraph 0013, lines 1-3).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art to modify the at least one sensor of Holst to incorporate wherein the at least on sensor characterizes at least one attribute of the fluid when the manually administrable fluid source is being coupled to the fluid inlet as taught by Hutchinson for the purpose of identifying the drug to determine the drug delivery in appropriate amounts (paragraph 0027) and minimizing the adverse drug events (paragraph 0013, lines 1-3).

Regarding claim 12, Holst discloses the claimed invention substantially as claimed, as set forth above, for claims 1. Holst is silent regarding the outlet of the manually administrable fluid source comprising fluid source information encoded thereon, and the at least one sensor comprises an identification sensor that detects the manually administrable fluid source information when the manually administrable fluid source is being coupled or is coupled to the fluid port inlet.

It would have been prima facie obvious to one of ordinary skill in the art, at the time the invention was made, to have modified the outlet of the manually administrable fluid source of Holst to incorporate the outlet of the manually administrable fluid source comprising fluid source information encoded thereon, and the at least one sensor comprises an identification sensor that detects the manually administrable fluid source information when the manually administrable fluid source is being coupled or is coupled to the fluid port inlet as taught by Hutchinson for the purpose of minimizing the adverse drug events (paragraph 0013 lines 1-3).

Regarding claim 13, Holst discloses the claimed invention substantially as claimed, as set forth above, for claims 1. Holst is silent regarding the fluid source information is a code or identifier used to reference a secondary data set that is characteristic of the fluid contained within the manually administrable fluid source. 
However Hutchinson teaches the fluid source information is a code 360 or identifier used to reference a secondary data set 250 (figure 2) that is characteristic of the fluid (paragraph 0027, lines 11-18, paragraph 0023, lines 6-13) contained within the manually administrable fluid source 120 (figure 3) for the purpose of confirming the possible risks of the drug to the patient (paragraph 0023, lines 6-13).
It would have been prima facie obvious to one of ordinary skill in the art, at the time the invention was made, to have modified the fluid source of Holst to incorporate 

Regarding claim 14, Holst discloses memory storing the secondary data set (column 10, lines 5-6). 

Regarding claim 15, Holst discloses the claimed invention substantially as claimed as set forth above in claim 1. Holst is silent regarding further comprising: a remote data source coupled to the flow controller via a communications network that stores the secondary data set.
However, Hutchinson teaches a remote data source (paragraph 0027, lines 11-15, “storage media”) coupled to the flow controller 160 via a communications network (paragraph 0027, lines 11-18, a network that allows controlling element 160 via element 380 and information stored in storage media) that stores the secondary data set (paragraph 0027, lines 11-15, data stored in “storage media”) for the purpose of confirming the possible risks of the drug to the patient (paragraph 0023, lines 6-13).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, at the time the invention was made to have modified the system of Holst to incorporate further comprising: a remote data source coupled to the flow controller via a communications network that stores the secondary data set as taught by Hutchinson for the purpose of confirming the possible risks of the drug to the patient (paragraph 0023, lines 6-13).


However, Hutchinson teaches the at least one flow modification signal (figure 2, paragraphs 0023-0025) is generated using a rules engine (figure 2; paragraph 0027, lines 7-18) that processes the detected fluid source information for the purpose of administering drug based on the prescription (paragraph 0027).
It would have been prima facie obvious to one of ordinary skill in the art, at the time the invention was made, to have modified the fluid delivery system of Holst to incorporate the at least one flow modification signal is generated using a rules engine that processes the detected fluid source information as taught by Huchinson for the purpose of administering drug based on the prescription (paragraph 0027).

Regarding claim 17, Holst discloses the claimed invention substantially as claimed, as set forth above for claim 1. Holst is silent regarding the at least one sensor comprises a fluid composition sensor that characterizes a composition of fluid, the fluid composition sensor is located along the fluid channel between the fluid inlet and fluid outlet, and the at least one attribute is indicative of at least one constituent present in fluid flowing through the channel.
However, Hutchinson teaches the at least one sensor 150 (figure 1A) comprises a fluid composition sensor that characterizes a composition of fluid (paragraph 0021, lines 7-12), the fluid composition sensor 150 is located along the fluid channel (fluid pathway extending between the fluid source 110, 120, 130 and the patient 170 in figure 1A) between the fluid inlet (inlet receiving fluid from fluid source 110, 120, 130) and fluid outlet (portion of the fluid pathway that delivers fluid to the patient 170 in figure 1A), and 
It would have been prima facie obvious to one of ordinary skill in the art, at the time the invention was made, to have modified the fluid delivery system of Holst to incorporate the at least one sensor comprises a fluid composition sensor that characterizes a composition of fluid, the fluid composition sensor is located along the fluid channel between the fluid inlet and fluid outlet, and the at least one attribute is indicative of at least one constituent present in fluid flowing through the channel as taught by Hutchinson for the purpose of confirming the possible risks of the drug to the patient (paragraph 0021, lines 1-7).

Regarding claim 18, Holst discloses the claimed invention substantially as claimed, as set forth above for claim 1. Holst is silent regarding the at least one flow modification signal is generated using a rules engine that processes the result of the sensed fluid composition information.
However, Hutchinson teaches the at least one flow modification signal is generated using a rules engine that processes the result of the sensed fluid composition information (paragraph 0022) for the purpose of protecting the patient from possible medication risks (paragraph 0021, lines 1-7).
It would have been prima facie obvious to one of ordinary skill in the art, at the time the invention was made, to have modified the fluid delivery system of Holst to incorporate the at least one flow modification signal is generated using a rules engine that processes the result of the sensed fluid composition information as taught by Hutchinson for the purpose of protecting the patient from possible medication risks (paragraph 0021, lines 1-7).

Double Patenting
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,532,154. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of the current application is broader than claim 1 of U.S. Patent No. 10,532,154.
Claims 2, 3 and 4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of U.S. Patent No. 10,532,154. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 2, 3 and 4 of the current application is broader than claim 8 of U.S. Patent No. 10,532,154.
Claim 7 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of U.S. Patent No. 10,532,154. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 7 of the current application is broader than claim 9 of U.S. Patent No. 10,532,154.
Claim 9 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of U.S. Patent No. 10,532,154. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 9 of the current application is broader than claim 10 of U.S. Patent No. 10,532,154.
Claim 10 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of U.S. Patent No. 10,532,154. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 10 of the current application is broader than claim 11 of U.S. Patent No. 10,532,154.
Claim 11 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of U.S. Patent No. 10,532,154. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 11 of the current application is broader than claim 12 of U.S. Patent No. 10,532,154.
12 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 of U.S. Patent No. 10,532,154. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 12 of the current application is broader than claim 13 of U.S. Patent No. 10,532,154.
Claim 15 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 15 of U.S. Patent No. 10,532,154. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 15 of the current application is broader than claim 15 of U.S. Patent No. 10,532,154.
Claim 16 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 16 of U.S. Patent No. 10,532,154. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 16 of the current application is broader than claim 16 of U.S. Patent No. 10,532,154.
Claim 17 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 17 of U.S. Patent No. 10,532,154. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 17 of the current application is broader than claim 17 of U.S. Patent No. 10,532,154.
Claim 18 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 18 of U.S. Patent No. 10,532,154. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 18 of the current application is broader than claim 18 of U.S. Patent No. 10,532,154.
Claim 19 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of U.S. Patent No. 10,532,154. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 19 of the current application is broader than claim 4 of U.S. Patent No. 10,532,154.
Claim 20 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 40 of U.S. Patent No. 10,532,154. Although the claims at issue are not claim 20 of the current application is broader than claim 40 of U.S. Patent No. 10,532,154.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9,744,298. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of the current application is broader than claim 1 of U.S. Patent No. 9,744,298.
Claim 2 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. 9,744,298. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 2 of the current application is broader than claim 2 of U.S. Patent No. 9,744,298.
Claim 3 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of U.S. Patent No. 9,744,298. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 3 of the current application is broader than claim 3 of U.S. Patent No. 9,744,298.
Claim 4 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of U.S. Patent No. 9,744,298. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 4 of the current application is broader than claim 4 of U.S. Patent No. 9,744,298.
Claim 5 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of U.S. Patent No. 9,744,298. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 5 of the current application is broader than claim 5 of U.S. Patent No. 9,744,298.
Claim 6 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of U.S. Patent No. 9,744,298. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 6 of the current application is broader than claim 6 of U.S. Patent No. 9,744,298.
7 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of U.S. Patent No. 9,744,298. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 7 of the current application is broader than claim 7 of U.S. Patent No. 9,744,298.
Claim 8 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of U.S. Patent No. 9,744,298. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 8 of the current application is broader than claim 8 of U.S. Patent No. 9,744,298.
Claim 9 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of U.S. Patent No. 9,744,298. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 9 of the current application is broader than claim 8 of U.S. Patent No. 9,744,298.
Claim 10 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of U.S. Patent No. 9,744,298. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 10 of the current application is broader than claim 9 of U.S. Patent No. 9,744,298.
Claim 11 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of U.S. Patent No. 9,744,298. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 11 of the current application is broader than claim 10 of U.S. Patent No. 9,744,298.
Claim 12 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of U.S. Patent No. 9,744,298. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 12 of the current application is broader than claim 11 of U.S. Patent No. 9,744,298.
Claim 13 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of U.S. Patent No. 9,744,298. Although the claims at issue are not claim 13 of the current application is broader than claim 12 of U.S. Patent No. 9,744,298.
Claim 14 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 of U.S. Patent No. 9,744,298. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 14 of the current application is broader than claim 13 of U.S. Patent No. 9,744,298.
Claim 15 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 14 of U.S. Patent No. 9,744,298. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 15 of the current application is broader than claim 14 of U.S. Patent No. 9,744,298.
Claim 16 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 15 of U.S. Patent No. 9,744,298. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 16 of the current application is broader than claim 15 of U.S. Patent No. 9,744,298.
Claim 17 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 16 of U.S. Patent No. 9,744,298. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 17 of the current application is broader than claim 16 of U.S. Patent No. 9,744,298.
Claim 18 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 17 of U.S. Patent No. 9,744,298. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 18 of the current application is broader than claim 17 of U.S. Patent No. 9,744,298.
Claim 19 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 18 of U.S. Patent No. 9,744,298. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 19 of the current application is broader than claim 18 of U.S. Patent No. 9,744,298.
20 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 64 of U.S. Patent No. 9,744,298. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 20 of the current application is broader than claim 64 of U.S. Patent No. 9,744,298.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NILAY J SHAH whose telephone number is (571)272-9689.  The examiner can normally be reached on Monday-Thursday 8:00 AM-4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.